Title: Enclosure II: Memorial of James Piggot and others to Arthur St. Clair, 23 May 1790
From: Piggot, James
To: St. Clair, Arthur


            Enclosure IIMemorial of James Piggot and others to Arthur St. Clair
            
              Great Run May 23d. 1790.
            
            We your Petitioners, beg leave to represent to your Excellency the state and circumstances of a number of distressed but faithful subjects of the united States of America, wherein we wish to continue, and that under your immediate Government; But unless our principal agrievance can be removed by your Excellency’s encouragement, we shall despair of holding a residence in the State we love. The Indians who have not failed one year in four past to kill our people, steal our horses and at times have killed and drove off numbers of our horned cattle, render it impossible for us to live in the Country any way but in Forts or villages, which we find very sickly in the Missisippi bottom. Neither can we cultivate our land but with a guard of our inhabitants equipt with arms, nor have we more tillable land for the support of seventeen families than what might be easily Tilled by four of us, and as those lands whereon we live are the property of two individuals, it is uncertain how long we may enjoy the scanty privileges we have here; nor do we find by your Excellency’s Proclamation that those of us which are the major part, who came to the Country since the year 1783 are entitled to the land we improved at the risk of our lives, with a design to live on. These with many other difficulties which your Excellency may be better informed of by our Reverend friend Mr. James Smith, hath very much gloomed the aspect of a number of the free and loyal subjects of the United States. In consideration of which your Petitioners humbly request, that by your Excellency’s command, there may be a village with inlots and outlots sufficient for families to subsist on laid out and established in or near the Prairie de moriway. We know the other american settlers near the Missisippi to be in equal deplorable circumstances with ourselves, and consequently would be equally benefited by the privileges we ask; and that those of us that came to the country and improved land since the year 1783 may be confirmed in a right of preemption to their improvements, is the humble request of your Petitioners; and we as in duty bound shall ever pray.
            
              (signed) James Pilggot (and 45 others)
            
          